Case 8:21-cv-00282-JVS-JDE Document 155 Filed 09/15/21 Page 1 of 2 Page ID #:5682

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 21-282 JVS (JDEx)                                       Date   September 15, 2021
 Title             Xiaohua Huang v. Big Data Supply Inc.


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] ORDER TO SHOW CAUSE

             Plaintiff Xiaohua Huang (“Huang”) filed a motion to disqualify Big Data
Supply, Inc.’s (“Big Data) counsel Branson Stroy (“Stroy”). (Docket No. 109.) Huang
personally signed the pleading.

                    Rule 11 of the Federal Rules of Civil Procedure provides in part:

                    (b) Representations to the Court. By presenting to the court a pleading,
                    written motion, or other paper--whether by signing, filing, submitting, or
                    later advocating it--an attorney or unrepresented party certifies that to the
                    best of the person's knowledge, information, and belief, formed after an
                    inquiry reasonable under the circumstances:
                    (1) it is not being presented for any improper purpose, such as to harass,
                    cause unnecessary delay, or needlessly increase the cost of litigation;
                    (2) the claims, defenses, and other legal contentions are warranted by
                    existing law or by a nonfrivolous argument for extending, modifying, or
                    reversing existing law or for establishing new law;
                    (3) the factual contentions have evidentiary support or, if specifically so
                    identified, will likely have evidentiary support after a reasonable opportunity
                    for further investigation or discovery; and


(Fed. R. Civ. P. 11(b).)

           Pursuant to Rule 11(c)(3), Huang is ordered to show cause in writing within
20 days why he should not be sanctioned for violating Rule 11(b)(1), (2), and (3) by
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
Case 8:21-cv-00282-JVS-JDE Document 155 Filed 09/15/21 Page 2 of 2 Page ID #:5683

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 21-282 JVS (JDEx)                                       Date     September 15, 2021
 Title          Xiaohua Huang v. Big Data Supply Inc.

signing and filing the disqualification motion. Among the sanctions the Court may
consider are ordering Huang to reimburse Big Data for its costs and fees in responding to
the motion.



                                                                                             :      0

                                                      Initials of Preparer      lmb




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                                     Page 2 of 2
